Atkinson, Presiding Justice.
“The power of appointing receivers should be prudently and cautiously exercised, and except in clear and urgent cases should not be resorted to.” Code, i 55-303. “Creditors without lien may not, as a general rule, enjoin their debtors from disposing of property, nor obtain injunction or other extraordinary relief in equity.” § 55-106. While there are exceptions to this rule where extraordinary circumstances are involved (Cohen & Co. v. Morris & Co., 70 Ga. 313 (2); Elliot v. Macauley, 177 Ga. 96 (2), 169 S. E. 358; Belcher v. O’Shields, 150 Ga. 298, 103 S. E. 492; Geele v. Willis, 203 Ga. 267, 46 S. E. 2d, 126; and many cases cited and explained in Irwin v. Willis, 202 Ga. 463 (2), 480, 43 S. E. 2d, 691), yet the allegations in the instant case do not set forth such extraordinary circumstances as would take the case out of the general rule, and the trial judge did not err in sustaining a general demurrer to the petition.

Judgment affirmed.


All the Justices concur.

McLennan & Cook, for plaintiff.
John L. Westmoreland, John L. Westmoreland Jr., and J. Ralph McClelland Jr., for defendants.